Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Status of Claims
This action is in reply to the RCE filed on 03/01/2022.
Claims 1-3 and 5-21 are currently pending and have been examined.
Claim 1 has been amended.
Claim 21 has been added.
Claims 1-3 and 5-21 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues the teaching of Giorgi because of the use of M2M communication and the “protected area”. The examiner is not relying or attempting to use any of the M2M features of Giorgi in their rejection and has remapped the rejections below to make that more clear.
The remainder of applicant’s arguments appear to be directed to the instant amendments and have been addressed in the updated rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548) and Ferguson (2019/0114564).
Regarding Claim 1:
Giorgi teaches:
A cargo aerial delivery system (FIG. 6 illustrates a block diagram of another example, non-limiting system 600 that facilitates drone delivery and landing in accordance with one or more embodiments described herein. [0062]) for delivering two or more (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery items (home and commercial package delivery [abstract]) to two or more (examiner notes that although Giorgi does not explicitly disclose two or more delivery destinations, the examiner notes that having a drone deliver two or more destinations in a single trip is simply a duplication of parts as delivering to an additional destination has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery destinations (Techniques that facilitate drone delivery and landing, particularly with respect to home and commercial package delivery, are provided. [abstract]; The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. [0079]), the cargo aerial delivery system comprising:
a cargo container ([0007], “package carrying apparatus”) configured to carry the two or more (examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery items (The drone device can comprise a package carrying apparatus configured to carry a package [0007]);
an unmanned aerial vehicle (UAV) (fig. 6, drone device 102) configured to carry the cargo container (The drone device can comprise a package carrying apparatus configured to carry a package [0007]) to each of the two or more (examiner notes that although Giorgi does not explicitly disclose two or more delivery destinations, the examiner notes that having a drone deliver two or more destinations in a single trip is simply a duplication of parts as delivering to an additional destination has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery destinations corresponding (The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. [0079]) to the two or more delivery items (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).);
a delivery system controller (fig. 6, drone delivery server device 602 and fig. 9, drone device 900 including processor 920) configured to generate a delivery itinerary (the  for the UAV to travel along to deliver (The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. In this regard, the navigation component 902 can provide an auto-pilot functionality of the drone device 900 and facilitate automatically flying the drone device 900 to protected areas (e.g., protected area 106) where the done device is scheduled to drop off and/or pick up a package. [0079]) the two or more delivery items (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).)
a programmable device (fig. 6, drone delivery server device 602) that stores (The drone delivery server device 602 can store delivery information 604 for deliveries and/or pick ups at designated, protected areas 106 (e.g., known address or coordinate locations for protected areas designated as package drop off/pick up locations). [0062]) manifest information (For example, the delivery information 604 provided at the drone delivery server device 602 can include information pertaining to all scheduled deliveries, pick and pick ups by various drone devices at various locations [0062]; [0074], “the QR code”) regarding each of two or more delivery items (the package 816 includes a label 814 provided thereon with a QR code. In accordance with this embodiment, the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074]);
wherein the manifest information ([0074], “the QR code”)  includes item destination information that represents a respective delivery destination of each of the two or more delivery items (The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074]);
wherein the cargo aerial delivery system further utilizes a local communication mode (fig. 6, network 104 connecting at least drone device 102 and drone delivery server device 602; the drone device 802 can be configured to use visual recognition [0074]; examiner is interpreting the processing of a QR code on the package by the drone as a method of “local communication”. The above shows the drone is capable of receiving  delivery information from either the remote server via wireless communication or from configured to convey delivery information (the delivery information 924 can be accessed and/or retrieved from an external drone delivery server device 602 (e.g., from the delivery information 416). In this regard, the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. [0080]) from the cargo container to the UAV (the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074]), wherein the delivery information is based, at least in part, on the item destination information (a destination address [0074]).
and wherein the delivery itinerary (the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. [0080]) is based, at least in part, on the manifest information (For instance, the package can include a label with a barcode, QR code or the like, that can be scanned by the drone device 900 to retrieve the corresponding tracking number. Using the extracted tracking number, the scheduling component 910 can access the delivery information 604 at the drone delivery server device 602 to look up the delivery information associated with the package, including but not limited to, information identifying the specific location or protected area for dropping off the package, authorization information needed for access to the protected area, restrictions associated with delivery, and the like. [0080]) and the delivery information thereof stored on the programmable device (the delivery information 924 can be accessed and/or retrieved from an external drone delivery server device 602 (e.g., from the delivery information 416). In this regard, the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. With these embodiments, the scheduling component 910 can facilitate accessing and/or retrieving the relevant delivery information for the drone device 900 from the drone delivery server device 602. For example, in some implementations, in association with picking up a package for delivery, either at a warehouse, a private residence, a commercial location or the like, the drone device 900 can be configured to receive information that uniquely identifies the package and/or the scheduled delivery event, such as a tracking number or the like. [0080]); 
Curry also teaches:
A cargo aerial delivery system (figs. 1-11, smart container 100 and drone 400) for delivering [two or more] delivery items to [two or more] delivery destinations (A system for drone-based delivery of sensitive or high-value articles includes a smart container having a housing defining an interior region for holding sensitive or high-value articles and an exterior region configured for transport using a drone. [0012]), the cargo aerial delivery system comprising:
a cargo container (figs. 1-11, smart container 100) configured to carry the [two or more] delivery items (a smart container having a housing defining an interior region for holding sensitive or high-value articles [0012]);
and an unmanned aerial vehicle (UAV) (fig. 4, drone 400) configured to carry the cargo container (FIG. 4 is a network diagram illustrating transport of smart container to each of the [two or more] delivery destinations corresponding to the [two or more] delivery items (A system for drone-based delivery of sensitive or high-value articles includes a smart container having a housing defining an interior region for holding sensitive or high-value articles and an exterior region configured for transport using a drone. [0012]; A drone can be autonomous, meaning that the drone is programmed with a destination and travels to the destination without external control input. [0004]);
Giorgi does not explicitly teach, however Curry teaches:
wherein the cargo container includes a programmable device (a smart container [0012]; a bottom portion 200 of smart container 100 includes a rechargeable power supply 202, a temperature sensor 204, a processor 206, memory 208, and RF communication circuitry 210. [0135]) that stores manifest information regarding each of the [two or more] delivery items (smart container 100 may store data about its contents in memory 208. [0144]; data about the container's contents are recorded to the container's on-board memory chip. Such data may include, for example, product serial numbers, de-identified patient identifiers for patient specimens, instructions for laboratory testing of patient specimens, drug information, drone information, etc. [0129]; since applicant has previously challenged that the provisional application provides a basis for the mapping the examiner has included a citation from the provisional disclosure; “data about the container’s contents are recorded to the 10 container’s on-board memory chip. Such data may include, for example, product serial numbers, de-identified patient identifiers for patient specimens, instructions for laboratory testing of patient specimens, ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi to include the teachings as taught by Curry to “generates output indicative of the condition of contents of smart container 100 before, during, and after transport of smart container 100 [Curry, 0146]” which allows for real time monitoring of critical contents. Examiner also notes Giorgi also teaches receiving manifest information from a remote programmable source and receiving information from the package that it is to carry. Giorgi does not teach that the two can be integrated into one “smart container” that is both able to hold the package and contain the manifest information within itself for communicating directly to the UAV. Curry teaches that a smart container for a drone that stores manifest information is known in the art. Since Giorgi provides the underlying, yet separate functions, and Curry provides a teaching and motivation as to why it would be beneficial to combine the functions together it would have been obvious to one having ordinary skill in the art to have substituted the server device and QR coded packages out with the smart package of Curry and therefore the combination is obvious. See MPEP 2143(I)(B).
Giorgi in view of Curry does not explicitly teach, however Ferguson teaches:
and wherein the delivery itinerary ([0052], “routes and route plans”) includes information regarding a sequence (In some cases, routes and route plans may be static. For instance, each stop along the route or route plan may be previously specified, determined, and ordered. In some cases, routes and route plans may be dynamic or conditional. [0052]) in which the two or more delivery items are to be delivered to the respective delivery destinations (a route plan specifies a path between a beginning parcel location and an end parcel location. [0051]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Ferguson “to solve problems, such as increasing demand for delivery, expanding delivery areas, reducing delivery time and cost, increasing delivery efficiency, and the like [Ferguson, 0001]”.
Regarding claim 2:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
convey the delivery information from the cargo container directly to the UAV (the package 816 includes a label 814 provided thereon with a QR code. In accordance with this embodiment, the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074])
Curry further teaches:
the local communication mode is utilized to convey the [delivery information] from the cargo container directly to the UAV (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart independent of communications with an external remotely-located communication network (fig. 6 showing arrow representing flow of data directly from the cargo container 100 to drone 400).
Regarding claim 3:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
transfer the delivery information from the container [communication device] to the vehicle (the package 816 includes a label 814 provided thereon with a QR code. In accordance with this embodiment, the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074])
Curry further teaches:
the UAV includes a vehicle communication device (an external communication system of drone 400 [0140]),
wherein the cargo container includes a container communication device (communication circuitry 210 of smart container 100 [0140]),
and wherein the local communication mode is utilized to transfer [the delivery] information from the container communication device to the vehicle communication device (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]) via one or more of an electromagnetic signal, an electrical signal, a radio frequency signal, a near-field communication signal, an optical signal, a wireless connection (a wireless [0140]), a wired connection (wired interface. [0140]), a direct connection, or a visual connection.
Regarding Claim 5:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
the UAV includes the delivery system controller (fig. 9, navigation component 902, scheduling component 910, package localization component912, and processor 920).
Regarding Claim 6:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Curry further teaches:
the cargo container includes the delivery system controller (fig. 2, processor 206; Processor 206 may be a microprocessor for controlling the overall operations of smart .
Regarding claim 7:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Ferguson further teaches:
wherein the manifest information further includes item weight information that represents a weight of each of the two or more delivery items (the set of candidate route plans is further determined based on one or more of historical, real-time, or predicted energy consumption information, transporter type information, sender-based preference information, or parcel dimensions and weight. [0129]);
wherein the delivery system controller is configured to generate the delivery itinerary based, at least in part, on the item weight information regarding each of the two or more delivery items for each delivery destination (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its ;
and wherein the delivery system controller is configured to generate the delivery itinerary such that the two or more delivery items are delivered to the respective delivery destinations at least partially in order of descending weight of the two or more delivery items for each delivery destination (the determined or predicted range of a transporter may be dynamic. For example, a transporter may have a particular range while carrying a certain weight. However, as parcels are unloaded, the range may increase due to lower weights. In some cases, the range determiner may continuously determine and predict ranges for a transporter. In some cases, predicted ranges may be based on the probability that certain parcels of certain weights will be unloaded from the transporter. For example, the probability that certain parcels will be unloaded may be based on stored historical route or route plan information, such as routes and route plans information 232, and predicted by route plans logic 215. [0060]; Examiner finds that the claimed invention would have been “obvious to try” in view of the art applied above. Ferguson above establishes that there is an inverse relationship between UAV range and payload weight. A given UAV with a finite amount of packages of various weights being delivered to multiple targets would be able to have their delivery route optimized in view of the weight of the packages to maximize the range. The finite amount of packages and .
Regarding Claim 12:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
the UAV is a rotorcraft with one or more rotors (fig. 2, aerial drone device 202 including rotors 206).
Regarding Claim 13:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi further teaches:
A method of utilizing the cargo aerial delivery system of claim 1 to deliver the two or more (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery items to the two or more (examiner notes that although Giorgi does not explicitly disclose two or more delivery destinations, the examiner notes that having a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery destinations (Techniques that facilitate drone delivery and landing, particularly with respect to home and commercial package delivery, are provided. [abstract]; The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. [0079]) delivery destinations (The method further comprises controlling, by the system, access by the drone device to the protected area to drop off or pick up a package by controlling removal of the physical barrier based in part on detection of the drone device within the defined vicinity of the protected area. [abstract]), the method comprising:
generating a delivery itinerary for delivering each of the two or more delivery items to the respective delivery destination (the delivery information 604 provided at the drone delivery server device 602 can include information pertaining to all scheduled deliveries, pick and pick ups by various drone devices at various locations [0062]; In this regard, the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. With these embodiments, the scheduling component 910 can facilitate accessing and/or retrieving the relevant delivery information for the drone device 900 from the drone delivery server device 602. [0080]); 
transporting the cargo container with the UAV according to the delivery itinerary (The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. In this regard, the navigation ;
and unloading each of the two or more delivery items at the respective delivery destination (access by the drone device to the protected area to drop off or pick up a package by controlling removal of the physical barrier based in part on detection of the drone device within the defined vicinity of the protected area. [0009]).
Curry further teaches:
loading the [two or more] delivery items into a container body of the cargo container (Reference throughout this document to a "Container" refers to a receptacle into which products or packages are loaded for transport. [0053]; an indication that the smart container has been opened may be acceptable while the smart container is being loaded or unloaded at the origin or destination of a delivery [0138]);
entering the manifest information regarding each of the [two or more] delivery items into the programmable device of the cargo container (Smart container 100 may be programmed with information about its contents or may receive the information about its contents from an external device, such as a barcode scanner. FIG. 10 illustrates an example where memory 208 receives data about contents 1000 via a barcode scanner 1002. In the illustrated example, when a user scans a barcode 1004 on contents 1000, the barcode scanner 1002 communicates the information contained in the barcode to smart container memory 208. [0144]); 
operatively engaging the cargo container with the UAV (FIG. 5 is a network diagram illustrating smart container 100 communicating with smart container contents condition ;
Ferguson further teaches:
to deliverer the two or more delivery ([0007], “multiple parcels”) items to the two or more delivery destinations (a set of candidate route plans may be determined. These route plans may be ranked according to one or more weighted objectives, which may be particular to a single parcel or across multiple parcels [0007]),
the two or more delivery items (multiple parcels [0007]);
Regarding Claim 14:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 13, upon which this claim is dependent.
Curry further teaches:
the entering the manifest information into the programmable device includes scanning each of the [two or more] delivery items with an input scanner (Smart container 100 may be programmed with information about its contents or may receive the information about its contents from an external device, such as a barcode scanner. FIG. 10 illustrates an example where memory 208 receives data about contents 1000 via a barcode scanner 1002. In the illustrated example, when a user scans a barcode 1004 on contents 1000, the barcode scanner 1002 communicates the information contained in the barcode to smart container memory 208. [0144]).
Ferguson further teaches:
the two or more delivery items (multiple parcels [0007])
Regarding claim 19:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 13, upon which this claim is dependent.
Ferguson further teaches:
wherein the generating the delivery itinerary includes calculating an optimal delivery route (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]), 
wherein the calculating the optimal delivery route includes calculating a priority score associated with each of the two or more delivery items (each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. [0066]),
wherein the calculating the optimal delivery route includes calculating a priority score associated with each of the two or more delivery items, and wherein the generating the delivery itinerary includes configuring the delivery itinerary to deliver the two or more delivery items in order of descending priority score (Each of these parameters and any other objectives may be given a dynamic weight that may be utilized by candidate route plan evaluator 250 when evaluating and ranking candidate route plans. [0071] examiner is interpreting ranking of the route plans as covering "in order of a descending priority score".).
Regarding claim 20:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 19, upon which this claim is dependent.
Ferguson further teaches:
the manifest information includes item weight information that represents a weight of each of the two or more delivery items (the set of candidate route plans is further determined based on one or more of historical, real-time, or predicted energy consumption information, transporter type information, sender-based preference information, or parcel dimensions and weight. [0129]);
wherein the priority score of a given delivery item of the two or more delivery items is at least partially based upon the item weight information corresponding to the given delivery item (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route ;
and wherein the priority score of the given delivery item is positively correlated with the weight of the given delivery item (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]; the set of candidate route plans is further determined based on one or more of ... parcel dimensions and weight. [0129]; Examiner is interpreting the above to mean that the higher the weight, the higher the priority score leading to that package to be delivered sooner than compared to another package with a lower weight and priority score.).
Regarding claim 21:

Giorgi further teaches:
wherein the delivery information (the delivery information 924 can be accessed and/or retrieved from an external drone delivery server device 602 (e.g., from the delivery information 416). In this regard, the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. [0080]) includes the delivery itinerary (delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. [0080]; examiner notes a schedule for pick-up/drop-off is a “delivery itinerary”.).
Ferguson also further teaches:
wherein the delivery information (a route plan specifies a path between a beginning parcel location and an end parcel location. [0051]) includes the delivery itinerary (In some cases, routes and route plans may be static. For instance, each stop along the route or route plan may be previously specified, determined, and ordered. In some cases, routes and route plans may be dynamic or conditional. [0052]).
Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548) and Ferguson (2019/0114564) in further view of Cantrell (2018/0072415).
Regarding claim 8:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 1, upon which this claim is dependent.
Giorgi in view of Curry and Ferguson does not teach, however Cantrell teaches:
the cargo container includes a vehicle engagement structure (see fig. 4; the alignment system of the tool system may include a corresponding tapered or generally cone shaped protrusion 404. [0032]), and wherein the UAV includes a cargo container receiver (see fig. 4; the universal coupler 214 includes one or more alignment assemblies and/or systems that are configured to aid in aligning the universal coupler with a coupler system of a tool system. Similarly, the tool system may additionally or alternatively include one or more alignment assemblies and/or systems, which in some instances are configured to cooperate with alignment assemblies and/or systems of the universal coupler. [0032]) configured to selectively engage the vehicle engagement structure such that the cargo container is secured to the UAV and such that the UAV may carry the cargo container (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the communication interface 222 .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry and Ferguson to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 9:
Giorgi in view of Curry, Ferguson, and Cantrell discloses all the limitations of claim 8, upon which this claim is dependent.
Cantrell further teaches:
the cargo container is configured to be selectively transitioned between a docked configuration, in which the cargo container receiver operatively engages the cargo container such that the UAV may carry the cargo container, and an undocked configuration, in which the cargo container is removed from the UAV (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and ;
and wherein the cargo aerial delivery system further comprises a cargo container engagement sensor configured to detect when the cargo container is in the docked configuration (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]).
Regarding claim 10:
Giorgi in view of Curry, Ferguson, and Cantrell discloses all the limitations of claim 9, upon which this claim is dependent.
Cantrell further teaches:
one or both of the cargo container receiver and the vehicle engagement structure includes the cargo container engagement sensor (one or more sensors to enable the .
Regarding claim 11:
Giorgi in view of Curry, Ferguson, and Cantrell discloses all the limitations of claim 9, upon which this claim is dependent.
Cantrell further teaches:
the local communication mode is utilized to initiate transfer of the delivery information from a container communication device to a vehicle communication device (fig. 7, step 704; a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [abstract]; The universal coupler enables the interchangeable coupling and decoupling of one or more of multiple different tool systems each having different functions to be put into use while and/or after carried by the UAV. The coupling system of the universal coupler secures at least one tool system with the UAV, and in some instances enables a communication connection between the communication bus and the tool system. [0019]; some of the tool systems include a package securing tool system configured to retain and enable transport of a package while being delivered [0019]) responsive to the cargo container engagement sensor indicating that the cargo container is in the docked configuration (fig. 7, step 702).
Regarding claim 15:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 13, upon which this claim is dependent.
Giorgi in view of Curry and Ferguson does not teach, however Cantrell teaches:
the entering the manifest information into the programmable device includes manually entering the manifest information via a user interface (The user interface 616 can allow a user to interact with the system 600 and receive information through the system. In some instances, the user interface 616 includes a display 622 and/or one or more user inputs 624, such as buttons, touch screen, track ball, keyboard, mouse, etc., which can be part of or wired or wirelessly coupled with the system 600. [0086]; The memory 614 can store code, software, executables, scripts, data, content, lists, programming, programs, log or history data, user information, customer information, product information, and the like. [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry and Ferguson to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 16:
Giorgi in view of Curry and Ferguson discloses all the limitations of claim 13, upon which this claim is dependent.
Giorgi in view of Curry and Ferguson does not teach, however Cantrell teaches:
the engaging the cargo container with the UAV includes engaging the cargo container with a cargo container receiver (fig. 4, cone shaped cavity 402) to transition the cargo container from an undocked configuration, in which the cargo container is removed from the UAV, to a docked configuration, in which the cargo container receiver operatively engages the cargo container such that the UAV may carry the cargo container (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry and Ferguson to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 17:
Giorgi in view of Curry, Ferguson, and Cantrell discloses all the limitations of claim 16, upon which this claim is dependent.
Cantrell further teaches:
the engaging the cargo container with the cargo container receiver includes generating and transmitting an engagement signal with a cargo container engagement sensor indicating that the cargo container is in the docked configuration (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; In step 902, data is accessed that is obtained .
Regarding claim 18:
Giorgi in view of Curry, Ferguson, and Cantrell discloses all the limitations of claim 17, upon which this claim is dependent.
Curry further teaches:
subsequent to the entering the manifest information (smart container 100 may store data about its contents in memory 208. [0144]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and association of smart container content conditions with identifiers of the smart container contents. [0144]; examiner notes that the system inherently requires that the manifest information be loaded into the cargo container before it would be able to transfer that data to the UAV.), transferring delivery information from the cargo container to the UAV (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]), 
wherein the delivery information is based, at least in part, on the manifest information (delivery monitoring system [0140]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and , 
Cantrell further teaches:
and wherein the transferring the delivery information is performed responsive to the cargo container engagement sensor indicating that the cargo container is in the docked configuration (The universal coupler enables the interchangeable coupling and decoupling of one or more of multiple different tool systems each having different functions to be put into use while and/or after carried by the UAV. The coupling system of the universal coupler secures at least one tool system with the UAV, and in some instances enables a communication connection between the communication bus and the tool system. [0019]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; In step 902, data is accessed that is obtained through one or more tool systems temporarily coupled with one or more UAVs while performing one or more tasks using the one or more tool systems. [0100]; examiner is interpreting the necessity of the tool system to be docked before communicating).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poornachandran (US PUB NO 2017/0178072) discloses  an apparatus comprises: a hardware processor, a storage to store a digital title comprising a first ownership record having a public key of a current owner of the apparatus, the public key to be endorsed by a prior owner of the apparatus, and a wireless circuit to transmit and receive messages. 
Cooper (US PUB NO 2018/0356823) discloses various systems and methodologies may be utilized to determine whether a particular shipment/item is eligible for delivery between a manual delivery vehicle and a final destination location via an autonomous delivery vehicle. To ensure autonomous deliveries are performed in a resource effective manner, shipments/items deemed eligible for autonomous delivery may be vetted by comparing the destination for the autonomous delivery shipment/item against one or more manual delivery destinations (serviced by the manual delivery vehicle operator), and ultimately identifying an optimal launch location for the autonomous delivery vehicle to leave the manual delivery vehicle to complete the autonomous delivery. If the autonomous delivery location does not satisfy applicable autonomous delivery criteria, the autonomous delivery shipment/item may be reclassified for manual delivery by the manual delivery vehicle operator.
Cochran (US PUB NO 2019/0197643) discloses methods and systems that can help an aerial transport service provider (ATSP) determine how to distribute and redistribute unmanned aerial vehicles (UAVs) amongst a plurality of UAV deployment stations located throughout a geographic area. In accordance with example embodiments, the ATSP system can take one or more performance metrics for item providers into account when determining how much UAV transport capacity to allocate to different item providers for a given time period. The ATSP can then determine how to distribute UAVs 
Mattingly (US PUB NO 2019/0180237) discloses systems and methods are provided herein useful to the secure delivery of merchandise using unmanned aerial vehicles forming a delivery chain. In some embodiments, the system includes: multiple unmanned aerial vehicles (UAVs) in which each UAV includes a motorized flight system, a navigational system, a merchandise storage system, a memory, a transceiver, and a UAV control circuit. The system further includes: a UAV delivery chain including a starting location, a delivery location, and one or more intermediate transfer locations; and a centralized storage and processing node configured to host a hash chain database containing delivery parameters of the UAVs. In the system, each UAV control circuit is configured to communicate with and cause the centralized node to: retrieve delivery parameters assigned to the UAV, decrypt the delivery parameters; identify another UAV as a transferee to accept receipt of the merchandise, and update the hash chain database.
Fan (US PUB NO 2019/0295036) discloses a method and apparatus for planning a route. A specific embodiment of the method includes: acquiring task information; generating initial route information based on the task information; performing the updating step including: updating the second sequence in the second sequence set based on a preset rule; updating the first sequence in the first sequence set based on the updated second sequence set; and determining a delivery cost of the delivery unit based on the updated first sequence set and the updated second sequence set; and the method further includes: determining, based on the updated first sequence set and the updated second sequence 
Evans (US PAT NO 9,656,805) discloses a mobile base is provided that travels through areas for receiving items (e.g., from merchants, vendors, returns of items from users, etc.), wherein the items are transported to the mobile base by associated transportation units (e.g., automated aerial vehicles). The transportation units may be carried on the mobile base or may be stationed locally. Once an item is received by a transportation unit or at the mobile base, a credit or other payment may be issued to the supplier of the item, and the item may be recorded as available for sale in an inventory database. The mobile base may transport the received items to a materials handling facility, or the received items may be sold directly from the mobile base, for which transportation units may subsequently be utilized to transport the items to user specified delivery locations.
Robodub (“Drone Delivery for Multiple Packages (Patent pending)” - Youtube NPL) discloses a UAV that can carry and deliver multiple parcels to multiple destinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665